ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Leanna Weissmann                                            Gregory F. Zoeller
Lawrenceburg, Indiana                                       Attorney General of Indiana

                                                            Paula J. Beller
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana
______________________________________________________________________________
                                                                                  FILED
                                In the
                                                                             Oct 25 2016, 2:45 pm

                                                                                  CLERK
                                                                              Indiana Supreme Court

                        Indiana Supreme Court                                    Court of Appeals
                                                                                   and Tax Court


                            _________________________________

                                    No. 15S04-1610-CR-555

VICTOR KARP,
                                                            Appellant (Defendant below),

                                                v.

STATE OF INDIANA,
                                                      Appellee (Plaintiff below).
                            _________________________________

                Appeal from the Dearborn Superior Court, No. 15D01-1412-F4-71
                           The Honorable Jonathan N. Cleary, Judge
                           _________________________________

       On Petition to Transfer from the Indiana Court of Appeals, No. 15A04-1601-CR-32
                            _________________________________

                                        October 25, 2016

Per Curiam.

        After declining to plead guilty and receive a sentence capped at twenty years, Victor Karp

was convicted by a jury of Level 4 felony burglary and was found to be a habitual offender. The

trial court sentenced Karp to an aggregate term of twenty-four years. Karp appealed, contending

among other things that the trial court abused its discretion in sentencing him. Specifically, Karp

argued the trial court sentenced Karp more harshly because he exercised his constitutional right to

a jury trial.
       The Court of Appeals affirmed Karp’s conviction and sentence. Karp v. State, No. 15A04-

1601-CR-32 (Ind. Ct. App. 2016). In so doing, the court found Karp’s sentencing argument

“specious and not supported by cogent reasoning.” Id. at 6. While we agree with our colleagues’

ultimate resolution of the sentencing issue and the case as a whole, we do not share their assessment

of Karp’s sentencing argument. Accordingly, we grant transfer and summarily affirm the Court

of Appeals opinion pursuant to Indiana Appellate Rule 58(A), with the exception of the above-

quoted passage, which is hereby vacated.



Rush, C.J., and Rucker and David, JJ., concur.
Massa and Slaughter, JJ., concur in result.